 Case 1:21-cv-00743-JTN-SJB ECF No. 12, PageID.21 Filed 09/01/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN


 SHAUN RUSHING,

         Plaintiff,
 v.                                                                     Hon. Janet T. Neff

 US DISTRICT COURT WESTERN                                              Case No. 1:21-cv-00743
 DISTRICT OF KALLOMAZOO,

         Defendant.


                                               ORDER

       This matter was initiated by Plaintiff in the District of New Jersey. Chief Judge Freda L.

Wolfson granted Plaintiff leave to proceed in forma pauperis and ordered him to show cause why

venue should not be transferred to this court. After reviewing Plaintiff’s response, Chief Judge

Wolfson ordered the case transferred here. In an Order dated July 31, 2007, then Chief Judge

Robert Holmes Bell permanently enjoined Plaintiff “from filing an[y] civil lawsuits in this Court

in forma pauperis. Any future complaint tendered to the Clerk for filing may be rejected and

returned to Plaintiff by order of any district or magistrate judge of this Court.” It appears to the

Court that Plaintiff tried to manipulate this order by filing his lawsuit in the District of New Jersey.

Therefore,

       IT IS HEREBY ORDERED that Chief Judge Wolfson’s order granting leave to proceed in

forma pauperis is VACATED and this matter DISMISSED. The Clerk is directed to reject

plaintiff’s complaint. The Court certifies that any appeal of this decision would be frivolous and

brought in bad faith, 28 U.S.C. § 1915(a)(3), and denies Plaintiff leave to appeal in forma pauperis.
 Case 1:21-cv-00743-JTN-SJB ECF No. 12, PageID.22 Filed 09/01/21 Page 2 of 2




      IT IS SO ORDERED.

Dated: September 1, 2021                        /s/ Sally J. Berens
                                               SALLY J. BERENS
                                               U.S. Magistrate Judge




                                      2
